In an action, inter alia, to recover attorneys’ fees, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered August 5, 1986, as, (1) upon reargument, adhered to an earlier determination, made in an order entered June 6, 1986, which, inter alia, denied those branches of the plaintiff’s motion which were for summary judgment on its second cause of action, and to dismiss the defendant’s first and second counterclaims, and (2) in effect, denied that branch of its motion which sought the alternative relief of a severance of the defendant’s second counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly denied that branch of the plaintiff’s motion which was for summary judgment on its second cause of action, which sought recovery of legal fees on the theory of an account stated. In his opposing affidavit, the defendant presented sufficient evidence of his objection to the account rendered "to rebut any inference of an implied agreement to pay the [account stated]”, thereby precluding the plaintiff’s recovery of its legal fee on this ground as a matter of law (see, Sandvoss v Dunkelberger, 112 AD2d 278, 279).
Further, neither the dismissal of the defendant’s first and second counterclaims (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, rearg denied 3 NY2d 941), nor a severance of his second counterclaim was warranted (see, Kellar v Carney, 88 AD2d 1026). Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.